Citation Nr: 1733589	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-14 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to November 1981.  He died in July 2009.  The appellant is the Veteran's sister.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 decision by the Department of Veterans Affairs VA Regional Office (RO) in 
St. Paul, Minnesota.  The Los Angeles, California, RO has jurisdiction of the current appeal.

In October 2016, the appellant testified at a videoconference Board hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1. The appellant does not qualify as the Veteran's surviving spouse, child, or parent. 

2. The appellant did not incur any expenses associated with the Veteran's last sickness or burial. 


CONCLUSION OF LAW

The criteria for an award of accrued benefits have not been met.  38 U.S.C.A. 
§§ 5121, 5310 (West 2014); 38 C.F.R. §§ 3.50, 3.55, 3.1000 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  As will be explained below, because the law, and not the facts, is dispositive of the issue of entitlement to accrued benefits, the duties to notify and assist imposed by the VCAA are not applicable as to this issue.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accrued Benefits Law and Analysis

The appellant contends that she is entitled to the Veteran's accrued VA compensation benefits for the period from 2006 to July 2009 (date of Veteran's death).  The appellant asserted that she was the conservator of the Veteran's estate, that this conservatorship was taken away from her due to false accusations, that the conservator during the period from 2006 to 2009 mismanaged the Veteran's VA benefits, and that the conservatorship was restored to the appellant by a court order.  The appellant reported that, after the court restored her conservatorship, the Veteran made a request to appoint her as a fiduciary of his VA benefits, but that the Veteran died before a determination was made.  See July 29, 2011 VA Form 21-4138. 

While the appellant asserted during the October 2016 Board hearing that the Veteran was entitled to VA pension benefits for the period from 2006 to 2009, the Veteran was in receipt of VA compensation benefits at the 100 percent rate for a service-connected psychiatric disorder, and these benefits were stopped effective August 1, 2008 because the Veteran's fiduciary at that time was returning the Veteran's VA benefits checks.  See March 25, 2009 e-mail correspondence; March 26, 2009 VA correspondence.  The record also confirms that the Veteran filed a request for appointment of the appellant as a fiduciary of his VA benefits, but that the Veteran died before a determination was made.  See June 11, 2009 VA Form 21-592.

Periodic monetary benefits authorized under laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to the living person first listed in the following list: 
(i) the veteran's spouse; (ii) the veteran's children (in equal share); (iii) the veteran's dependent parents (in equal shares) or the surviving parent.  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000(a).  For a survivor to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The Board finds that the criteria for accrued benefits have not been met because, in this case, the appellant, as the Veteran's sister, does not qualify as the Veteran's spouse, child, or parent as required to be an eligible accrued benefits claimant under 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000.  Alternatively, a claimant may recover only so much of the accrued benefits, if any, as may be necessary to reimburse her for expenses she personally incurred in connection with the Veteran's last sickness.  See 38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  In this case, the appellant reported that she did not incur any expenses associated with the Veteran's last sickness or burial, and that these expenses were covered by the Veteran's estate.  See October 2016 Board hearing transcript.  Based on the foregoing, entitlement to accrued benefits is not warranted as a matter of law.

The Board has considered whether the appellant qualifies to receive a month-of-death check.  Under 38 U.S.C.A. § 5310(a), a surviving spouse of a veteran is entitled to a benefit for the month of the veteran's death if at the time of the veteran's death, the veteran was receiving compensation or pension under chapter 11 or 15 of this title; or the veteran is determined for purposes of section 5121 or 5121A of this title as having been entitled to receive compensation or pension under chapter 11 or 15 of this title for the month of the veteran's death.  The amount of the benefit under paragraph (1) is the amount that the veteran would have received under chapter 11 or 15 of this title, as the case may be, for the month of the veteran's death had the veteran not died.

While the appellant is apparently the closest surviving relative to the Veteran, the appellant is not an eligible accrued benefits claimant for purposes of payment of benefits at the Veteran's rate of VA compensation for July 2009, the month of the Veteran's death.  38 C.F.R. §§ 3.50, 3.55.  As such, there is no legal basis on which to grant this benefit.  38 U.S.C.A. § 5310(a) is very clear that it pertains specifically only to the issue of the month-of-death check, and further, specifically indicates that only the Veteran's surviving spouse would be eligible for that specific benefit.  In essence, the benefit payable under 38 U.S.C.A. § 5310 is not a periodic monetary benefit that was payable to the Veteran (it is a one-time payment payable to a surviving spouse); therefore, it is not an "accrued benefit."  See 38 U.S.C.A. 
§ 5121(a). 

The Board is not unsympathetic to the appellant's situation, and appreciates that the appellant managed the Veteran's finances as a conservator; however, as a matter of VA law, accrued benefits are only paid to the persons listed in 38 U.S.C.A. 
§ 5121(a) and 38 C.F.R. § 3.1000(a).  Moreover, the appellant did not incur any expenses associated with the Veteran's last sickness or burial.  While the Veteran may have been owed VA benefits at the time of his death, which may have passed through to the appellant if such benefits were paid to the Veteran's estate, the controlling law with respect to accrued VA benefits provides that accrued benefits are only paid to certain recipients (not including a veteran's sibling), rather than to a veteran's estate.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The payment of accrued VA benefits is controlled by VA law rather than state-specific estate law.  

Additionally, the regulation does not allow the payment of a month of the Veteran's death check to anyone other than the Veteran's "surviving spouse."  As the Veteran had no surviving spouse, this benefit may not be paid, and the appellant's claim is without legal merit.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430.  As such, the appellant's claim must be denied.

 
ORDER

Entitlement to accrued benefits is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


